Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5; 7; 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US.PUB. No.20190102929) in view of Callahan(US.Pub.No.20180356973).

Regarding claim 1, DAVIS et al disclose  a system for allowing live viewing of a video on a client terminal of a viewing user, the video containing animation of a character object generated based on actor information representing behavior of an actor(see fig.1 with mediating module 110 for transmitting video with animation character to a viewing user 120; 0012; 0266;  captured data and animation assets may then transmitted to an animating module which combines them (along with, potentially, audio and other data) into animation content. Animation instructions for animating the content may be based, at least in part, on any or more of the following: the request, the captured data, and the assets, and may be employed in the generation of the animation. The generated animation content may then be transmitted to the viewer, who ultimately sees, in this example, the result of the “actor” subject's movement and voice portrayed as an animated character, on the viewer's display,0034; 0266 ).

 But did not explicitly disclose the system comprising one or more computer processors configured to execute computer-readable instructions to change appearance of the character object based on feedback information from the viewing user.

However, Callahan et al  disclose the system comprising one or more computer processors configured to execute computer-readable instructions to change appearance of the character object based on feedback information from the viewing user(  user input may be entered through facial rendering, where the device 201 and its camera 113 are utilized to have a person perform facial expressions while recording and then using those facial expressions to create two-dimensional or three-dimensional representations of that, which can be enhanced or manipulated. One use case is regarding emojis where structure from the person's facial features is identified using a camera RGB depth sensing which is then used to create an image or likeness of the person. Similarly, the facial information and expressions may be used to perform 3D replacements and that can be over existing video content. Those 3D replacements could further be manipulated as well. In one example, if an already existing animation and the animation had a person with a face in it, the device 201 could record the user's face and infer some of the three-dimensional aspects and then replace the character's face in the existing animation with that of the user's,0039; other people can interact with the content that they've received through this method, such as by commenting, marking up, 0042 ).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Callahan  to modify Davis by providing option to replace face of a character or an actor by another face for the purpose of improving satisfaction of the users  accordingly.

Regarding claim 2, Davis et al did not explicitly disclose wherein the appearance of the character object is facial expression of the character object, and wherein the one or more computer processors change the facial expression of the character object based on the feedback information.

However, Callahan et al disclose wherein the appearance of the character object is facial expression of the character object, and wherein the one or more computer processors change the facial expression of the character object based on the feedback information( a “mood” or “representation of emotion” visual aid may be incorporated on the display 203. For example, a heart or hearts may be inserted on the visual representation of a user in visual aid,0035; 0039).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Callahan to modify Davis by providing option to replace face of a character or an actor by another face for the purpose of improving satisfaction of the users  accordingly.

Regarding claim 3, Davis et al did not explicitly disclose wherein the appearance of the character object is facial appearance of the character object, and wherein the one or more computer processors change the facial appearance of the character object based on the feedback information.

However, Callahan et al disclose wherein the appearance of the character object is facial appearance of the character object, and wherein the one or more computer processors change the facial appearance of the character object based on the feedback information ( a “mood” or “representation of emotion” visual aid may be incorporated on the display 203. For example, a heart or hearts may be inserted on the visual representation of a user in visual aid,0035; 0039;0052).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Callahan to modify Davis by providing option to replace face of a character or an actor by another face for the purpose of improving satisfaction of the users  accordingly.

Regarding claim 4, Davis et al disclose wherein the feedback information includes nonverbal feedback information representing nonverbal feedback about the video from the viewing user(see fig. 2 where there is a display for displaying actor information and any type of feedback or comments and the actor can walk around to see the information the screen, 0264;  visual data and viewing the animated character as feedback, while the animation content is displayed to the event audience,0258; generate corresponding animations (e.g., body and facial expressions) associated with the message,0251).

Regarding claim 5, Davis et al did not explicitly disclose wherein the nonverbal feedback information includes an acceleration of one or more user devices held by the viewing user.

However, Callahan et al disclose wherein the nonverbal feedback information includes an acceleration of one or more user devices held by the viewing user(accelerometer and the gyroscope may be utilized to detect the movement of the phone indicative of user gestures through the phone's movement, which changes the behavior of the action of pressing the button,0029).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Callahan to modify Davis by tracking movement of the user device for the purpose of monitoring the behaviors of the users accordingly.

Regarding claim 7, Davis et al did not explicitly disclose wherein the nonverbal feedback information includes emotion information representing an emotion of the viewing user.

However, Callahan  et al disclose wherein the nonverbal feedback information includes emotion information representing an emotion of the viewing user( an analysis of the user's input may be made to determine the emotional state of the user. This may be displayed to the user and to other people as a passive way of expressing mood,0035;0052-0053).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Callahan to modify Davis by tracking facial expressions of the users for the purpose of monitoring the behaviors of the users accordingly.

Regarding claim 11, it is rejected using the same ground of rejection for claim 1.
Regarding claim 12, it is rejected using the same ground of rejection for claim 1.

Claims 6; 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US.PUB. No.200190102929) in view of Callahan(US.Pub.No.20180356973) and  Friant (Us.Pub.No.20180020963).


Regarding claim 6, Davis and  Callahan et al did not explicitly disclose wherein the nonverbal feedback information includes biological information of the viewing user.

However,  Friant et al disclose wherein the nonverbal feedback information includes biological information of the viewing user(see fig.4; intense excitement and interest in what is being viewed may be determined upon a sensor reading of physical attributes or behavior showing any of increased heart rate, holding breath, being silent,0044;0064).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Friant to modify Davis and Callahan by tracking biological data for the purpose of monitoring the behaviors of the users accordingly.

Regarding claim 8, Davis and Callahan et al did not explicitly disclose wherein the feedback information includes verbal feedback information representing verbal feedback from the viewing user.

However, Friant et al disclose wherein the feedback information includes verbal feedback information representing verbal feedback from the viewing user(see fig.4 for associating a time code to each verbal feedback; at time 405, the viewer is determined to sit down, and heart rate begins dramatically increasing. Microphone data is analyzed to determine that the viewer has shouted "Look at that!" Computing device 235 may determine that the viewer is now feeling extreme interest at time 405, 0062).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Friant to modify Davis  and Callahan by monitoring feedback of the users for the purpose of improving viewing experiences.

Regarding claim 9, Davis and Callahan et al did not explicitly disclose wherein the verbal feedback is determined based on text input or speech input.

However, Friant et al disclose wherein the verbal feedback is determined based on text input or speech input(see fig.4; 0044; 0062).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Friant to modify Davis and Callahan  by monitoring feedback of the users for the purpose of improving viewing experiences.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US.PUB. No.200190102929) in view of Callahan(US.Pub.No.20180356973)   and Ohanyan (US.Pub.No.20140337126).

Regarding claim 10, Davis and  Callahan et al did not explicitly disclose wherein the appearance of the character object is further changed when a motion of the actor is determined to have exceeded a predetermined amount based on the actor information.

However, Ohanyan et al disclose wherein the appearance of the character object is further changed when a motion of the actor is determined to have exceeded a predetermined amount based on the actor information(this system is able to use threshold of comment associated with an actor to select content and comment parameters can be used to modify or edit media content; 0056; 0017; 0071).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Ohanyan to modify Davis and Callahan by using threshold value for the purpose of modifying or editing media content accordingly.
                                                                    Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425               

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425